Citation Nr: 0317843	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  94-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date prior to May 21, 1992, 
for an award of nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1969 to March 1972.  

By letter dated in November 2002, the Board of Veterans' 
Appeals (Board) notified the veteran of the obligations and 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. Law No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  After the Board notified the 
veteran, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003), held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. § 5103a" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  Thus, a remand to remedy this matter is necessary.  

Given that the matter must be remanded, the undersigned 
believes that the veteran should be asked one more time to 
provide more specific information pertaining to alleged 
stressful events in service.  




In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, and of the information or 
evidence that VA will obtain with respect 
to his claim for service connection for 
PTSD and for an earlier effective date 
for an award of nonservice-connected 
pension benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate his 
claim and what portion of the evidence, 
if any, he is to submit and what portion 
VA will obtain.  The veteran should be 
asked to provide any additional specific 
information pertaining to alleged 
stressful events in service.  He should 
be informed of the importance of 
providing as much detailed information as 
possible regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including the full names, ranks, units of 
assignment, and any other identifying 
detail.  He should be advised that he is 
free to identify and/or submit other 
information in support of his claim.  

3.  The RO should also ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him in recent years for his 
psychiatric symptomatology.  With any 
necessary authorization from him, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to these requests which 
have not been previously secured.  

4.  Then, the RO must make a specific 
determination based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Then, if any verified stressor or 
stressors is/are found, the veteran 
should be afforded a psychiatric 
examination for the purpose of 
determining the diagnoses of all 
psychiatric disorders that are present, 
to include whether or not he has PTSD.  
All indicated studies, to include 
psychological testing, should be 
performed.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination so that 
the veteran's psychiatric history may be 
reviewed as well as any report 
corroborating any of his reported 
experiences.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between current 
symptomatology and one or more of the in-
service stressors.  The sufficiency of 
the stressor or stressors to establish 
the diagnosis of PTSD should be noted.  
If the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
further review.  

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  The purpose of this 
REMAND is to comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




